NUMBER 13-20-00513-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

CITY OF CORPUS CHRISTI, TEXAS,                                                       Appellant,

                                                     v.

CITY OF INGLESIDE, TEXAS,                                                             Appellee.


                      On appeal from the 156th District Court
                          of San Patricio County, Texas.


                             MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Tijerina

       Appellant the City of Corpus Christi, Texas appeals the trial court’s judgment in

favor of appellee the City of Ingleside, Texas, which permits Ingleside to exercise

jurisdiction over and tax “wharves, piers, docks, and similar man-made structures that (a)

originate on certain land which is either within [its] city limits or is within its extra territorial

jurisdiction and that (b) project into adjacent waters of Nueces Bay and Corpus Christi
Bay.” By one issue, Corpus Christi contends the trial court improperly concluded that

structures attached to the shoreline, which extend into the water, belong to Ingleside. We

affirm.

                                    I.      PERTINENT FACTS

          Ingleside filed suit against Corpus Christi on December 14, 2011, seeking a

declaration that it was permitted to exercise jurisdiction over and tax “wharves, piers,

docks, and similar man-made structures that (a) originate on certain land which is either

within [Ingleside’s] city limits or is within its extra territorial jurisdiction and that (b) project

into adjacent waters of Nueces Bay and Corpus Christi Bay.” On May 22, 2019, Ingleside

filed a motion for a partial traditional summary judgment arguing that because it had

annexed the northern shoreline of the bays, it had jurisdiction over the structures and

property in the waters of the bays.

          On June 24, 2019, Ingleside’s live pleading alleged that the issue before the trial

court had been “definitively resolved” in In re Occidental Chemical Corp. 561 S.W.3d 146

(Tex. 2018) (“Oxy”) Ingleside argued that “The fast land area of San Patricio County in

which the Oxy structures and related facilities at issue are affixed are within the city limits,

or boundary, of Ingleside.” According to Ingleside, the facilities include “all the structures

at issue that extend outward from Ingleside’s mainland over the waters of the La Quinta

Channel/Corpus Christi Bay, [and] are part of Ingleside for the same reasons Oxy’s Alpha

and Beta Piers were determined in [Oxy] to be part of San Patricio County.” Ingleside,

therefore requested that the trial court issue a summary judgment

          declaring as a matter of law that “shoreline” as used in the Shoreline
          Ordinances includes structures attached to the fast land in Ingleside,

                                                 2
      including the entirety of those structures which extend into and over the
      water, and therefore (1) the Ingleside Shoreline Area is squarely within the
      meaning of “shoreline” as used to define Ingleside’s municipal jurisdiction,
      and (2) the Ingleside Shoreline Area, including the Structures, is within
      Ingleside’s municipal boundary.

Ingleside sought a declaration: (1) construing the legal meaning of the term “shoreline”

as a jurisdictional boundary”; (2) clarifying the areas landward and seaward of the

“shoreline” in which Ingleside and Corpus Christi have the respective rights, duties and

obligations of municipal governance, including, without limitation, the duties and

obligations to provide essential municipal services” including, among other things, street

maintenance, medical, law enforcement and fire department services; and (3)

      [that] as a matter of law . . . “shoreline” as used in the Shoreline Ordinances
      includes structures attached to the fast land in Ingleside, including the
      entirety of those structures which extend into and over the water, and
      therefore (1) the Ingleside Shoreline Area is squarely within the meaning of
      “shoreline” as used to define Ingleside’s municipal jurisdiction, and (2) the
      Ingleside Shoreline Area, including the Structures, is within Ingleside’s
      municipal boundary. The Court’s summary judgment should of course
      include a declaration that Ingleside, not Corpus Christi, is entitled to receive
      ad valorem taxes generated from the Structures at issue here, including,
      without limitation, Oxy’s Alpha and Beta Piers.

      Corpus Christi, likewise, filed a competing motion for summary judgment, and on

July 2, 2019, the trial court held a summary judgment hearing. On July 8, 2019, the trial

court granted Ingleside’s motion for summary judgment and denied Corpus Christi’s

motion. Ingleside moved for entry of partial judgment on August 12, 2019 requesting an

“interlocutory judgment.” Corpus Christi filed objections to the proposed partial

“interlocutory judgment” and a motion to set aside and vacate the prior summary judgment

arguing that Oxy does not apply to the facts of this case. Ingleside responded on



                                             3
December 6, 2019 arguing that Corpus Christi never disputed the material facts of this

case; thus, Oxy applies.

       On December 13, 2019, the trial court signed an “interlocutory judgment” in favor

of Ingleside. The trial court recognized that “the cities share a common boundary, which

is at the shoreline of Corpus Christi Bay,” and it declared, in pertinent part that (1)

Ingleside “has not annexed any territory already within the city limits or extraterritorial

jurisdiction of the City of Corpus Christi,” (2) Ingleside’s jurisdiction “extends to the

shoreline and includes all piers, docks, bulkheads, wharves, and similar facilities and

structures that are attached to the ‘fast land’ or as they become attached to the ‘fast land’

and includes the entirety of any such facility or structure which extends into and over the

waters of Corpus Christi Bay,” and (3) “all such structures are within the municipal

boundary of the City of Ingleside,” which can tax those properties. On October 27, 2020,

the trial court signed a final judgment stating, “By its own terms, the Interlocutory

Judgment ‘disposes of all claims in this lawsuit with the exception of City of Ingleside’s

claim for costs under the [Uniform] Declaratory Judgments Act, including reasonable and

necessary attorney’s fees and expenses.’” The trial court noted that it held a hearing on

September 30, 2020, on the issue of attorney’s fees and expenses and awarded

attorney’s fees to Ingleside. This appeal followed.

                               II.    STANDARD OF REVIEW

       The trial court’s granting of a traditional motion for summary judgment is reviewed

de novo. Franks v. Roades, 310 S.W.3d 615, 620 (Tex. App.—Corpus Christi–Edinburg

2010, no pet.) (citing Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 215


                                             4
(Tex. 2003); Branton v. Wood, 100 S.W.3d 645, 646 (Tex. App.—Corpus Christi–

Edinburg 2003, no pet.)). “We must determine whether the movant met its burden to

establish that no genuine issue of material fact exists and that the movant is entitled to

judgment as a matter of law.” Id. When both parties move for summary judgment on the

same issues and the trial court grants one motion and denies the other, we consider the

summary judgment evidence presented by both sides, determine all questions presented,

and render the judgment the trial court should have rendered. Tarr v. Timberwood Park

Owners Ass’n, 556 S.W.3d 274, 278 (Tex. 2018).

                                     III.   DISCUSSION

       By its sole issue, Corpus Christi contends that Ingleside improperly annexed an

area of water containing structures attached to the shoreline that is within Corpus Christi’s

jurisdiction and that because the structures in the water are partly in its jurisdiction,

Corpus Christi is entitled to received ad valorem taxes generated by these structures.

Ingleside argues that the trial court properly determined that the structures should be

treated as part of the land as held by the Texas Supreme Court in In re Occidental

Chemical Corp., 561 S.W.3d at 150. It is undisputed that the boundary between Corpus

Christi and Ingleside is located at the natural shoreline and that the structures, which

include piers and similar facilities, are constructed on Ingleside land but extend into and

over water that is within Corpus Christi’s jurisdiction.

       In Oxy, the Texas Supreme Court analyzed “whether piers and similar facilities

constructed along a shoreline that forms the boundary between two local jurisdictions

should be treated as part of the land or part of the water.” Id. at 163. The parties, San


                                              5
Patricio County and Nueces County disputed the boundary between them.1 Id. at 150.

Both counties had for years “taxed the same piers, docks, and other facilities affixed to

the land—San Patricio County—but extending out into the water—Nueces County.” Id.

Oxy owned “two massive commercial piers extending from the mainland of San Patricio

County into the waters of Corpus Christi Bay that lie in Nueces County.” Id. Oxy had paid

taxes to both San Patricio and Nueces Counties and did not take a side wishing merely

to be relieved of double taxation. Id.

       Persuaded by authority from other jurisdictions, the Oxy court agreed that “piers

should be treated as an extension of the shoreline rather than as a part of the [water].” Id.

at 163–64. The Oxy court reasoned that “[t]his result is consistent with the common law

and statutory rights of littoral and riparian owners. The right to construct docks, piers, and

similar facilities is subservient to the ownership of property abutting the natural shoreline.”

Id. at 164. The Oxy court stated that “Nueces County cannot practically render services

such as fire and police protection to Oxy’s Piers, while San Patricio County can easily

access the Piers from the land” and “Nueces County can do little, if anything, to improve

the value of Oxy’s Piers, and nothing to provide public conveniences, as San Patricio

County can.” Id. at 163. The court further pointed out that “[t]he common law . . . firmly

recognizes that the right to construct docks, piers, and similar facilities from the shore into

the water springs from the ownership of the upland property bordering the shore, rather

than from the submerged lands on which portions of those facilities are constructed,” and

therefore, the common law “supports treating docks, piers, and similar permanent


       1   Ingleside is located in San Patricio County and Corpus Christi is located in Nueces County.

                                                     6
facilities that are connected to the mainland of San Patricio County as a part of that

county.” Id. at 165. Ultimately, the supreme court determined that Nueces County could

not tax Oxy. Id. (directing “the Nueces County Appraisal District to withdraw and cease

from issuing tax assessments to Oxy for its Piers and other facilities which we have held

to be part of San Patricio County”).

        This dispute is analogous to the dispute in Oxy. See id. Here, the undisputed

evidence shows that the structures located on the water are connected to the mainland

located in Ingleside. Some are the very same structures that were the subject of the Oxy

dispute. See id. Therefore, for the reasons stated in Oxy, we similarly conclude that the

“piers, docks, bulkheads, wharves, and similar facilities and structures that are

constructed and attached to the ‘fast land’” are part of Ingleside’s jurisdiction as a matter

of law.2 See id. We overrule Corpus Christi’s sole issue.3

                                           IV.      CONCLUSION

        We affirm the trial court’s judgment.


                                                                                      JAIME TIJERINA
                                                                                      Justice

Delivered and filed on the
16th day of June, 2022.

        2  The Oxy court stated that it was not “reasonable “to consider Oxy’s piers as spine-like extensions
of San Patricio County's boundary.” In re Occidental Chem. Corp., 561 S.W.3d 146, 163 (Tex. 2018).
Likewise, here we do not consider the structures at issue as extensions of Ingleside. See id. Thus, our
decision does not change the boundary between Corpus Christi and Ingleside. As in Oxy, we are merely
clarifying which side may tax the structures on the water, which is undisputedly in Corpus Christi’s
jurisdiction. See id. Moreover, we emphasize that a city’s boundary cannot be infringed upon by another
city annexing property in another city’s jurisdiction.
        3By a sub-issue to its first issue, Corpus Christi argues that if we reverse the trial court’s judgment,
then we must reverse its award of attorney’s fees to Ingleside. Because we have not reversed the judgment,
we need not address this issue. See TEX. R. APP. P. 47.1.

                                                       7